Exhibit 10.6








[Letterhead of The Coca-Cola Company]


COCA-COLA PLAZA
ATLANTA, GEORGIA
JAMES R. QUINCEY
 
ADDRESS REPLY TO:
PRESIDENT AND CHIEF OPERATING OFFICER
 
PO BOX 1734
THE COCA-COLA COMPANY
 
ATLANTA, GA 30301
 
 
____________
 
 
404 676-4082
 
 
FAX: +1-404 676-7121





Classified - No Category


March 13, 2017




Clyde Tuggle
The Coca-Cola Company
Atlanta, Georgia


Dear Clyde,


We thank you very much for all of your contributions to the Coca-Cola system.
This letter outlines the terms of your separation. All applicable elements of
your separation package will be paid under the terms of the relevant policies
and plans of The Coca-Cola Company (the “Company”).


1.
You will step down from your current position as Senior Vice President, Chief
Public Affairs & Communications Officer, on April 30, 2017.



2.
You will no longer be on the Executive Committee and will cease to be an
Executive Officer effective May 1, 2017 and will not be re-elected as a
corporate officer.



3.
As we have discussed, we would like you to continue with the Company as
executive communications advisor through February 28, 2018.  In this role, you
will continue to work your normal schedule and assist with the transition of
your responsibilities and related work as necessary and would separate on
February 28, 2018 (“Separation Date”).  The information in this letter assumes
that you will continue this work and will sign the enclosed release by April 26,
2017.  Otherwise, your Separation Date will be April 30, 2017.



4.
If you sign the enclosed release, you will be eligible for a benefit under The
Coca-Cola Company Severance Pay Plan equivalent to two years of base salary,
based on your current annual salary. This amount will be paid in a lump sum
shortly after your Separation Date. This amount is subject to all applicable tax
and withholdings.



5.
If you remain employed through December 31, 2017, you will receive your full
annual incentive award for 2017. The actual payment amount is contingent upon
actual Company performance and your performance. Any award will be paid on or
about March 15, 2018. Your participation and any award made to you shall be
determined by the Compensation Committee.






--------------------------------------------------------------------------------






6.
If you remain employed through February 28, 2018, you will receive an annual
incentive award for 2018, prorated for two months. The actual payment amount is
contingent upon actual Company performance and your performance. Any award will
be paid on or about March 15, 2019. Your participation and any award made to you
shall be determined by the Compensation Committee.



7.
You will be eligible for retiree health and welfare coverage. Enrollment
information will be mailed to you shortly after your Separation Date and will
provide information about your coverage options and the costs.





8.
All performance share unit (PSU) awards which you previously have received will
be treated according to the terms of The Coca-Cola Company’s applicable
restricted stock plans and programs as well as your related PSU Agreements. You
are eligible for special treatment under the PSU agreements as summarized in the
attachment to the Release. You will be personally liable for paying any taxes
owed upon receipt of any award.



9.
All options you previously have received will be exercisable according to the
terms of the Company’s applicable stock option plans and programs as well as
your related Stock Option Grant Agreements. You are eligible for the Special
Equity Program and the treatment of your options under this program is
summarized in the attachment to the Release. When you exercise your vested stock
options, you will be personally liable for paying any taxes owed on such
exercises.



10.
You will not receive any additional equity grants.



11.
Your retirement benefits will consist of those benefits you have accrued under
the standard terms and conditions of the plans in which you participate and in
which benefits are vested as of your Separation Date.



12.
You will continue to be reimbursed up to $10,000 per year in financial planning
and related expenses incurred by you annually up through your Separation Date.



13.
The Company will provide at its expense outplacement services through a
designated services provider.



14.
The terms and conditions in this letter are further conditioned upon your
signing and adhering to the attached Full and Complete Release and Agreement on
Competition, Trade Secrets and Confidentiality by April 26, 2017.



Please contact Jason Gibbins should you have any additional questions regarding
the terms of this letter or the terms of any of the benefit plans.


Sincerely,


/s/ James Quincey


James Quincey
President and Chief Operating Officer









--------------------------------------------------------------------------------




Agreed to and accepted this 24th day of April, 2017.




/s/ Clyde Tuggle                                    
Clyde Tuggle


Attachments


cc:    Jason Gibbins
Executive Compensation
GBS Executive Services





--------------------------------------------------------------------------------






FULL AND COMPLETE RELEASE
AND AGREEMENT
ON TRADE SECRETS AND CONFIDENTIALITY


1.    Release. In consideration of the lump sum payment of benefits under The
Coca-Cola Company Severance Pay Plan (the “Severance Plan”), special rights
under the long term incentive and equity programs of The Coca-Cola Company
(“TCCC”) (“LTI Programs”), and other good and valuable consideration, I, for
myself and my heirs, executors, administrators and assigns, do hereby knowingly,
voluntarily and unconditionally release, hold harmless and forever discharge
TCCC and its subsidiaries, affiliates, joint ventures, joint venture partners,
and benefit plans (collectively with TCCC referred to herein as the “Company”),
and their respective current and former directors, officers, administrators,
trustees, employees, agents, and other representatives, (collectively with the
Company, referred to herein as “Releasees”) from all debts, claims, actions,
causes of action (including without limitation claims arising from or in
connection with my employment, pay, bonuses, vacation or any other benefits,
and/or other terms and conditions of employment or employment practices of
Company; claims arising out of or relating to the termination of my employment
with the Company or the surrounding circumstances thereof; and any causes of
action that I may have under the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act of 1988, 29 U.S.C. § 2101 et seq.; and those federal, state,
local, and foreign laws prohibiting employment discrimination based on age, sex,
race, color, national origin, religion, disability, veteran or marital status,
sexual orientation, or any other protected trait or characteristic, or
retaliation for engaging in any protected activity, including without limitation
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.
(“ADEA”), as amended by the Older Workers Benefit Protection Act, P.L. 101-433;
the Equal Pay Act of 1963, 9 U.S.C.§ 206, et seq.; Title VII of The Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; the Civil Rights Act of
1866, 42 U.S.C. § 1981; the Civil Rights Act of 1991, 42 U.S.C. § 1981a; the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; the Rehabilitation
Act of 1973, 29 U.S.C. § 791 et seq.; the Family Medical Leave Act; and
comparable state, local, and foreign causes of action, whether statutory or
common law, including but not limited to all claims related to wrongful
discharge, negligence, defamation, tort and contract), suits, dues, sums of
money, accounts, reckonings, covenants, contracts, claims for costs or
attorneys’ fees, controversies, agreements, promises, and all liabilities of any
kind or nature whatsoever, at law, in equity, or otherwise, KNOWN OR UNKNOWN,
fixed or contingent, which I (or my heirs, executors, administrators and
assigns) ever had, now have, or may have based on facts or events that occur on
or prior to the date that I execute this Full and Complete Release and Agreement
on Trade Secrets and Confidentiality (“Agreement”).
Further, I expressly waive any and all rights that I have under any state or
local statute, executive order, regulation, common law and/or public policy
relating to known and unknown claims based on facts or events occurring on or
prior to the date that I execute this Agreement, including but not limited to
the New Jersey Conscientious Employee Protection Act (N.J. Sta. Ann. 34:19-1, et
seq.); the New Jersey Law Against Discrimination (N.J. Stat. Ann. 10:5-1, et
seq.); the New Jersey Family Leave Act; the New Jersey Wage Payment Law;
Massachusetts Fair Employment Practices Act (Mass. G.L. 151B); West Virginia
Human Rights Act; South Dakota Codified Laws Section 20-7-11; North Dakota
Century Code Section 9-13-02; and Section 1542 of the California Civil Code, the
latter of which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I understand that I am referred
to in this statute as the “creditor” and the Company or other Releasees are
referred to as the “debtor.” I consciously intend these consequences even as to
claims





--------------------------------------------------------------------------------




for damages that may exist as of the date I execute this Agreement that I do not
know exist, and which, if known, would materially affect my decision to execute
this Agreement, regardless of whether the lack of knowledge is the result of
ignorance, oversight, error, negligence or any other cause.
I fully understand and agree that:
a.
this Agreement is in exchange for the payment of benefits under the Severance
Plan, special rights under the LTI Programs, and other good and valuable
consideration to which I would otherwise not be entitled;

b.
the Company’s obligation to pay and my right to receive the severance payment
and special rights under the LTI Programs is subject to and conditioned upon my
compliance with the covenants set forth in Sections 2 through 7 of this
Agreement. In the event I breach any such covenant, the Company’s obligation to
pay and my right to receive the severance payment and special rights under the
LTI Programs will automatically terminate and I shall remain liable to damages
hereto.

c.
I am hereby advised to consult with an attorney before signing this Agreement;

d.
I have 21 days from my receipt of this Agreement within which to consider
whether to sign it. I may choose to sign this Agreement before the expiration of
the 21-day consideration period, and if I choose to do so, I understand that I
do so voluntarily. I agree that changes to this Agreement, whether material or
immaterial, will not start the consideration period;

e.
I have seven days following my signature of this Agreement to revoke the
Agreement; and

f.
this Agreement shall not become effective or enforceable until the revocation
period of seven days has expired.

If I choose to revoke this Agreement, I must do so by notifying the Company in
writing within the applicable revocation period. This notification must be
mailed either first class or certified mail to Executive Services, The Coca-Cola
Company, One Coca-Cola Plaza, Atlanta, Georgia 30313.
Notwithstanding any other provision or paragraph of this Agreement, I understand
that by signing this Agreement I do not hereby waive any rights or claims: (i)
for unemployment or workers’ compensation, (ii) that arise after I sign this
Agreement, inclusive of claims to enforce this Agreement (iii) for which private
waivers or releases are prohibited by applicable law; (iv) for indemnification
under any governing Company policies, by-laws, or procedures; or (v) any rights
under the LTI Programs, which are governed by the terms thereof. In addition, I
understand that nothing in this Agreement shall be construed to prevent me from
filing or participating in a charge of discrimination filed with the Equal
Employment Opportunity Commission (“EEOC”) or any similar state or local agency,
or a charge with the National Labor Relations Board (“NLRB”) or any other
governmental agency. I further understand that this Paragraph 1 is not intended
to restrict or limit in any way the Protected Rights set forth below in
Paragraph 7 of this Agreement. However, by signing this Agreement, I waive the
right to recover any monetary damages for any alleged injury personally suffered
by me, individual relief, or attorneys’ fees from the Company or the Releasees
in any claim, charge, or lawsuit filed by me or any other person or entity. If
there is any claim for loss of consortium, or any other similar claim, arising
out of or related to my employment or separation of employment with the Company,
I will indemnify and hold Releasees harmless from any liability, including costs
and expenses (as well as reasonable attorneys’ fees) incurred by the Releasees
as a result of any such claim. I acknowledge and represent that: (i) I received
all compensation due to me as a result of services performed for the Company
with receipt of my final paycheck, when such paycheck is received; (ii) I have
reported to the Company any and all work-related injuries incurred by me during
my employment by the Company through the date hereof; (iii) I have not engaged
in any act or omission in violation of the Company’s Code of Business Conduct
(the “COBC”); (iv) I am not aware of any act, failure to act, practice, policy,
or activity that I believe may violate the COBC; and (v) I have reported to the
Company any actual or suspected Code violations. I additionally understand and
agree that this Agreement is not and shall not be construed to be an admission
of liability of any kind on the part any of the Releasees.





--------------------------------------------------------------------------------




2.    Future Cooperation. I covenant and agree that I shall, to the extent
reasonably requested in writing, cooperate with and serve in any capacity
requested by the Company in any investigation and/or threatened or pending
litigation (now or in the future) in which the Company is a party, and regarding
which I, by virtue of my employment with the Company, have knowledge or
information relevant to said litigation, including, but not limited to (i)
meeting with representatives of the Company to provide truthful information
regarding my knowledge, (ii) acting as the Company’s representative, and (iii)
providing, in any jurisdiction in which the Company requests, truthful testimony
relevant to said litigation, provided the Company schedules, to the best of its
ability, the time for such cooperation in accordance with my schedule, pays me
reasonable compensation and reimburses me for all reasonable expenses incurred
in connection with such cooperation. I understand that this Paragraph 2 is not
intended to restrict or limit in any way the Protected Rights set forth in
Paragraph 7 of this Agreement.
3.    Trade Secrets and Confidential Information. I covenant and agree that I
have held and shall continue to hold in confidence all Trade Secrets of the
Company that came into my knowledge during my employment by the Company and
shall not disclose, publish, or make use of at any time such Trade Secrets for
as long as the information remains a Trade Secret. “Trade Secrets” means data or
other information relating to the business of the Company protectable as a trade
secret under applicable law, including, without limitation, and without regard
to form: technical or non-technical data, a formula, a pattern, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, or a list of actual or potential customers,
vendors, or suppliers which is not commonly known by or available to the public
and which information (1) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use and
(2) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. For purposes of this Agreement, the term Trade Secret does
not include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made by me
without authorization) or that has been independently developed and disclosed by
others or that otherwise enters the public domain through lawful means. I also
covenant and agree that I will hold in confidence all Confidential Information
of the Company that came into my knowledge during my employment by the Company
and will not disclose, publish, or make use of such Confidential Information for
as long as the information remains Confidential Information or the maximum
period allowed under applicable law, whichever is longer. “Confidential
Information” means data or other information relating to the business of the
Company that is or has been disclosed to me or of which I became aware as a
consequence of or through my relationship with the Company and which has value
to the Company, and is not generally known to the Company’s competitors,
including but not limited to methods of operation, names of customers, vendors,
or suppliers, price lists, financial information and projections, route books,
personnel data, and similar information. Confidential Information does not
include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made by me
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means. I
understand that this Paragraph 3 is not intended to restrict or limit in any way
the Protected Rights set forth in Paragraph 7 of this Agreement.
4.    Return of Materials. I further covenant and agree that I have or shall
promptly deliver to the Company all memoranda, notes, records, manuals, or other
documents, including all copies of such materials and all documentation prepared
or produced in connection therewith, containing Trade Secrets or Confidential
Information regarding the Company’s business, whether made or compiled by me or
furnished to me by virtue of my employment with the Company. I shall promptly
deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
me by virtue of my employment with the Company.





--------------------------------------------------------------------------------




5.    No Publicity. I will not publish any opinion, fact, or material, deliver
any lecture or address, participate in the making of any film, radio broadcast,
or television transmission, or communicate with any representative of the media
relating to the business or affairs of the Company. I understand that nothing in
this Agreement: (1) is intended in any way to restrict or limit the Protected
Rights set forth in Paragraph 7 of this Agreement or to intimidate, coerce,
deter, persuade, or compensate me with respect to providing, withholding, or
restricting any communication whatsoever to the extent prohibited by law; (2)
shall prevent me from filing an administrative charge with the EEOC or
participating in an investigation or proceeding by the EEOC or any other
governmental agency; or (3) shall prevent me from providing testimony or
evidence if I am subpoenaed or ordered by a court or other governmental
authority to do so.
6.    Non-Disparagement. I agree that I will not make any statement, written or
verbal, in any forum or media or take any action in disparagement of the
Company, including but not limited to negative references to the Company or its
products, services, corporate policies, or current or former officers or
employees, customers, suppliers, or business partners or associates. I
understand that this Paragraph 6 is not intended to restrict or limit in any way
the Protected Rights set forth in Paragraph 7 of this Agreement. The Company
agrees that if contacted by third parties regarding my service with the Company,
the Company shall state only my final title and dates of service, and make no
further comment.
7.    Protected Rights. I understand that nothing in this Agreement is intended
to limit my ability to make disclosures to, or initiate or participate in
communications with, the EEOC, the NLRB, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”). I
further understand that I do not need to notify the Company or seek the
Company’s prior authorization before making such disclosures or engaging in such
communications.
8.    Inventions, Discoveries and Authorship. I agree to and do hereby assign to
the Company, without charge, all my rights, title, and interest in and to any
and all inventions and discoveries that I have made or may make, solely or
jointly with others, while in the employ of the Company, that (a) relate to or
are useful to or may be useful in connection with business of the nature, type
or character carried on or contemplated by the Company, or (b) were or are made
using the Company’s equipment, supplies, facilities, or trade secret information
and all my rights, title, and interest in and to any and all Patent Properties
(as defined below); and upon request of the Company, whether during or
subsequent to my employment with the Company, I will do any and all acts and
execute and deliver such instruments as may be deemed by the Company necessary
or proper to vest all my rights, title, and interest in and to said inventions,
discoveries, and Patent Properties and to secure or maintain such Patent
Properties. For the purpose of this agreement, “Patent Properties” shall mean
any and all domestic and foreign (i) applications for utility patents, design
patents or industrial designs, petty patents, utility models, or
Gebrauchsmuster; (ii) as well as any divisions, continuations, or other
application claiming the priority of any of the above and covering such
inventions and discoveries; (iii) any and all utility patents, design patents or
industrial designs, petty patents, utility models, or Gebrauchsmuster granted
for such inventions and discoveries; and (iv) any and all reissues, extensions
and revivals of any of the above. All necessary and proper expenses in
connection with the foregoing will be borne by the Company, and, if I perform
services in connection therewith at the Company’s request after termination of
my employment with the Company, the Company will pay reasonable compensation for
such services. Any inventions and discoveries relating to the Company’s business
made or conceived by me within one year after termination of my employment with
the Company will be deemed to be within this provision, unless I can prove that
such conception or invention is not based upon or related to any Confidential
Information or Trade Secrets, as defined herein, of which I became aware during
and pursuant to my employment with the Company. I also assign to the Company,
without charge, all my rights, title, and interest in and to all original works
of authorship fixed in any tangible form or medium or expression that have been
or are prepared by me, solely or jointly with others, within the scope of my
employment with the Company, to the extent such work





--------------------------------------------------------------------------------




of authorship was created during my employment. In addition, the Company and I
hereby agree that any such original work of authorship that qualifies as a “work
made for hire” under the U.S. copyright laws will be a “work made for hire” and
will be owned by the Company as to contract formation, interpretation and
construction issues, and by the federal patent and copyright laws of the United
States as to potential copyright issues.
9.    Non-Competition and Non-Solicitation. I agree that for two years after my
employment with the Company ends for any reason whatsoever, I will not, directly
or indirectly, except with the prior written consent of the Company: (a) enter
into or maintain an employment, contractual, or other relationship to perform
the Prohibited Activities (as defined below) in the Territory (as defined below)
for or on behalf of any person or business entity that competes with the
Business of the Company (as defined below); (b) enter into or maintain an
employment, contractual, or other relationship to perform the Prohibited
Activities (as defined below) in any geographic area in which the Company did
business during my employment, for or on behalf of any Customer (as defined
below) of the Company with whom I had material contact during the last two years
of my employment with the Company; (c) enter into or maintain an employment,
contractual, or other relationship to perform the Prohibited Activities (as
defined below) in any geographic area that the Company did business during my
employment, for or on behalf of any company listed in Attachment B to this
Agreement; (d) solicit or encourage, or attempt to solicit or encourage,
directly or by assisting others, any Customer to do business with any person or
entity that competes with the business of the Company for purposes of providing
services or products that are competitive with those provided by the Company,
whether or not the relationship between the Company and such Customer was
originally established in whole or in part through my efforts, if the Customer
solicited is one with which I had material contact on the Company’s behalf
during the last two years of my employment with the Company; and/or (e) solicit
or encourage, or attempt to solicit or encourage, any person who is an employee
of the Company, or who was an employee of the Company at any time during the
six-month period immediately preceding the termination of my employment with the
Company, and with whom I had contact during the last two years of my employment
with the Company, to terminate his or her employment with the Company or to
accept employment with any other person or entity. For the sake of clarity, an
employee’s response to a solicitation of general inquiry in which I have played
some role in drafting or placing in the market shall not be considered
soliciting and shall not be a violation hereto.
10.    Definitions. For purposes of this Agreement
(a)    products or services will be considered competitive with those provided
by the Company if the products or services are non-alcoholic beverages, beverage
enhancers and related services of the type conducted, authorized, offered or
provided by the Company within two years prior to the termination of my
employment,
(b)    the “Territory” will be defined as the geography described on Attachment
A to this Agreement,
(c)    the Business of the Company will be the development, production,
marketing, sale and distribution of non-alcoholic beverages, beverage enhancers
and related services or similar activities conducted, authorized, offered or
provided by the Company within two years before the termination of my
employment.
(d)    the “Prohibited Activities” means the involvement in, development of, or
oversight of communication, government relations, public relations or public
affairs strategies, activities or business plans.
(e)    “Customer” means any entity who is or was a customer of the Company
during my employment with the Company, or is a prospective customer of the
Company to whom the Company has made a presentation (or similar offering of
services) within the one-year period immediately preceding the termination of my
employment with the Company.
11.    Governing Law; Forum. I hereby agree that this Agreement, and the rights
and obligations established herein, shall be governed and construed in
accordance with the laws of the State of Georgia, irrespective of its
choice-of-law rules; provided,





--------------------------------------------------------------------------------




however, that Section 8 of this Agreement (Inventions, Discoveries and
Authorship) is to be governed by and interpreted in accordance with the patent
and copyright laws of the United States. I further agree that any litigation
regarding this Agreement or the claims released herein that is not subject to
the arbitration provisions set forth in Paragraph 12 of this Agreement shall be
conducted in a court of competent jurisdiction in the State of Georgia, and I
hereby irrevocably consent to the jurisdiction of such courts.
12.    Arbitration and Class Action Waiver. I understand and agree that, in the
event there is any dispute or claim arising out of or relating to this Agreement
or the release of claims set forth in Paragraph 1 of this Agreement (the
“Release”), my employment by the Company, my promises or duties owed to the
Company or the Company’s promises or duties owed to me, including, without
limitation, a dispute about the validity, enforceability, or coverage of the
Release or the assertion of a claim covered by the Release, all such disputes or
claims will be resolved exclusively through a final and binding arbitration on
an individual basis only, and not in any form of class, collective, or private
attorney general representative proceeding (“Class Action Waiver”). 
Notwithstanding the foregoing, this Paragraph 12 shall not apply to any action
seeking injunctive relief arising out of or relating to Paragraph 3 of this
Agreement (Trade Secrets and Confidential Information), Paragraph 8 of this
Agreement (Inventions, Discoveries and Authorship), and/or Paragraph 9 of this
Agreement (Non-Competition and Non-Solicitation). This binding arbitration
provision is governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and
is not intended to cover claims that cannot by controlling law be required to be
arbitrated, nor does it prevent the filing of a complaint with a governmental
administrative agency to the extent such complaints are permitted
notwithstanding an agreement to arbitrate.  Such complaints include, without
limitation, those filed with the National Labor Relations Board, Equal
Employment Opportunity Commission, and/or the U.S. Department of Labor. I
understand and agree that any arbitration proceeding initiated under this
agreement will be governed by the American Arbitration Association’s Employment
Arbitration Rules and Mediation Procedures (“AAA Employment Rules”), and that no
other rules or procedures (including AAA’s Supplementary Rules for Class
Arbitrations) are to be applied to any such proceeding.  The AAA Employment
Rules, which include an explanation of the process for commencing an arbitration
and other rules governing an arbitration, may be found at the AAA’s web site,
www.adr.org, or by searching for “AAA employment arbitration rules” using an
internet search engine such as Google.com.  In all cases where required by law,
the Company will pay the AAA administrative fees, as well as the Arbitrator’s
fees and expenses.  I understand and agree that I am responsible to pay my own
legal fees and expenses associated with any arbitration proceeding, subject to
the Arbitrator’s authority to award attorney fees, costs or other remedies in
accordance with applicable law.  A party may apply to a court of competent
jurisdiction (i.e., a state court or the United States District Court for the
District in which the facility location to which I was last assigned by the
Company is located) for temporary or preliminary injunctive relief in connection
with an arbitrable controversy, but only upon the ground that the award to which
that party may be entitled may be rendered ineffectual without such provisional
relief.  Notwithstanding any other clause contained in this Agreement or the AAA
Employment Rules, any claim that all or part of the Class Action Waiver is
invalid, unenforceable, unconscionable, void or voidable may be determined only
by a court of competent jurisdiction and not by an arbitrator.  All other issues
raised by the dispute between the Company and myself, including without
limitation a request for permanent injunctive relief and enforceability of the
Agreement, shall be determined by the arbitrator.
13.    General Provisions. (i) Entire Agreement. With the exception of any
continuing LTI grant agreements, this Agreement is the complete understanding
between me and the Company in respect of the subject matter of this Agreement
and supersedes all prior agreements relating to the same subject matter to the
extent, and only to the extent, this Agreement is inconsistent with the
provisions of such prior agreements. I expressly agree that the provisions of
any agreement I have previously signed regarding assignment to the Company of
all rights in and to certain inventions, discoveries, and original works of
authorship relates





--------------------------------------------------------------------------------




to a different subject matter, and the provisions of that agreement shall remain
enforceable according to its terms and shall not be subject to Section 12 of
this Agreement (Arbitration and Class Action Waiver). By signing this Agreement,
I acknowledge and affirm that I have not relied upon any representations,
promises or agreements of any kind except those set forth herein. (ii)
Severability. In the event that any provision of this Agreement should be held
to be invalid or unenforceable, each and every other provision of this Agreement
shall remain in full force and effect. Further, if any provision of this
Agreement is found to be invalid or unenforceable, such provision shall be
modified as necessary to permit this Agreement to be upheld and enforced to the
maximum extent permitted by law. (iii) Successors and Assigns. This Agreement
inures to me and to the benefit of the Company and its successors and assigns.
(v) Amendment/Waiver. No amendment, modification or discharge of this Agreement
shall be valid or binding unless set forth in writing and duly executed by each
of the parties hereto.
14.    Acknowledgment. I hereby acknowledge and affirm that I have read this
Agreement carefully, that I have had a full and reasonable opportunity to
consider this Agreement, and that I have not been pressured or in any way
coerced, threatened, or intimidated into its execution. I understand that it is
my right to have this Agreement reviewed by an attorney of my choosing, and I
have been encouraged to do so by the Company. By knowingly and voluntarily
signing this Agreement below, I acknowledge and affirm that I fully understand
each of this Agreement’s terms and conditions, and that I intend to abide by
them in every respect.




/s/ Clyde Tuggle                        
Clyde Tuggle




Date: April 24, 2017







--------------------------------------------------------------------------------






ATTACHMENT A




1.    The following States of the United States.
Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut ,
Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas,
Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New
Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas,
Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, Wyoming.
2.    The following Territories of the United States.
American Samoa, District of Columbia, Federated States of Micronesia, Guam,
Midway Islands, Northern Mariana Islands, Puerto Rico, Republic of Palau,
Republic of the Marshall Islands, U.S. Virgin Islands,
3.    Canada, Mexico
4.    South America, Asia, Africa, Europe, and Australia and Oceania.





--------------------------------------------------------------------------------








ATTACHMENT B
(Competitors for purposes of Section 9(c))




Prohibited Competitors.


PepsiCo., Inc.,
Nestlé
Dr. Pepper Snapple Group, Inc.
Groupe Danone
Kraft Foods Inc.
Unilever
Cott Corporation





--------------------------------------------------------------------------------






Terms of Special Rights under the LTI Programs
The following modifications to outstanding awards shall apply to employees
meeting all eligibility criteria of the Special Equity Program and/or the
applicable LTI Program agreements: 
 
Treatment
Vested Stock Options
Eligible employees have 4 years from termination date, or up to the option’s
original expiration date, (whichever is earlier) to exercise vested options
except as otherwise required by applicable law.
Unvested Stock Options
Eligible employees’ unvested options (held at least 12 months) will continue to
vest for 4 years after termination, with such vesting schedule as originally set
forth in the terms of the grant and applicable agreement, except as otherwise
required by applicable law.
-Once vested, options must be exercised before the earlier of (i) 4 years from
termination date, or (ii) the option’s original expiration date, except as
otherwise required by applicable law.
-Options held less than 12 months are forfeited.
Performance Share Units (PSUs)
Eligible employees’ PSUs held at least 12 months will be prorated based on the
number of months of service from the start of the performance period until the
termination date, except as otherwise required by applicable law.  A prorated
number of PSUs, based on months of service during performance period and
certified performance, will be released after the original holding period ends.
Employee shall receive credit for full month of service as long as employee
worked at least one day during that month.
-PSUs held less than 12 months are forfeited
Performance Cash
Eligible employees’ Performance Cash awards held at least 12 months will be
prorated based on the number of months of service from the start of the
performance period until the termination date, except as otherwise required by
applicable law.  A prorated award, based on months of service during performance
period and certified performance, will be released after the original holding
period ends. Employee shall receive credit for full month of service as long as
employee worked at least one day during that month.
-Performance Cash awards held less than 12 months are forfeited
Restricted Stock Units (RSUs) and Restricted Stock
RSUs and Restricted Stock will continue to vest for up to 4 years from date of
termination, with such vesting schedule as originally set forth in the terms of
the grant and the applicable agreement, except as otherwise required by
applicable law.
-Restricted Stock awards with original terms and conditions that result in
forfeiture if the employee terminates for any reason other than death,
disability or voluntary retirement are exempt from the Special Equity Program
and special treatment hereunder.  These awards result in forfeiture if the
employee terminates involuntarily for any reason, other than death or
disability, regardless of age and service.



All other terms and conditions of the equity plans and agreements continue to
apply, including, but not limited to, the provisions related to prohibited
transactions.





